Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-MKT:KXM NEWS RELEASE KOBEX MINERALS INC. TERMINATES MOU ON INDONESIAN NICKEL LATERITE PROPERTY Vancouver, BC – November 20, 2012 – Kobex Minerals Inc. (“Kobex” or the “Company”) (TSX.V:KXM, NYSE MKT:KXM) has advised Geologic Systems Ltd. (“Geologic”) that it has terminated the Kobex / Geologic Memorandum of Understanding dated September 24, 2012. For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
